UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6078



KARIM ABDUL AKBAR,

                                             Plaintiff - Appellant,

          versus


BOYD BENNETT, Director of North Carolina
Prisons; HENRY V. BARNETT, Wake County
Superior Court Judge; KARL NUDSEN, District
Attorney;   WAKE   COUNTY  COURT   APPOINTED
ATTORNEY, “My Court Appointed Attorney”;
APPELLATE DEFENDER, Wake County Appellate
Defender; NORTH CAROLINA PAROLE COMMISSION,
Division of North Carolina Prison Grievance
Commission; NORTH CAROLINA COURT OF APPEALS;
NC SUPREME COURT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-696-BO)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Karim Abdul Akbar, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Karim    Abdul   Akbar   appeals   the   district   court’s   orders

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint and

denying reconsideration of that order. We have reviewed the record

and the district court’s opinion and find no reversible error.

However, Akbar’s claims may be cognizable in a petition for writ of

habeas corpus, after satisfying the exhaustion requirement.         We do

not comment on the merits of such an action. Accordingly, we affirm

on the reasoning of the district court with the modification that

the dismissal is without prejudice.      See Akbar v. Bennett, No. CA-

02-696-BO (E.D.N.C. Oct. 23, 2002 & filed Nov. 19, 2002; entered

Nov. 20, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   AFFIRMED AS MODIFIED




                                    2